Exhibit 10.1 TIDEWATER INC.COMPANY PERFORMANCE EXECUTIVE OFFICERANNUAL INCENTIVE PLANFOR FISCAL YEAR 2017 I. PLAN OBJECTIVE The primary objective of the Tidewater Inc. Company Performance Executive Officer Annual Incentive Plan (the “Plan”) is to reward Tidewater’s executive officers for their leadership in helping Tidewater Inc. (the “Company”) achieve its financial and operating goals for the fiscal year.The Plan links a significant element of potential variable annual compensation to the accomplishment of these goals.
